Citation Nr: 1139996	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to February 25, 2007, in excess of 20 percent prior to April 16, 2010, and in excess of 40 percent since then, for lumbosacral strain with idiopathic scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her spouse and two observers


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from August 1996 to May 1997 and December 2000 to December 2003.  She also had additional Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) from July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran was afforded a Travel Board hearing in October 2009.  A transcript of the testimony offered at this hearing has been associated with the record.

This matter was last before the Board in March 2010 at which time it was remanded for further development, particularly to afford the Veteran a VA examination to address the severity of her disability.  That development was completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Following the Board's directed development, in a May 2011 rating decision, the RO effectuated increased evaluations as stated on the cover page of this decision.  Because the maximum benefit sought on appeal was not granted, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).



FINDINGS OF FACT

1.  Prior to February 25, 2007, the Veteran's lumbosacral strain with idiopathic scoliosis did not manifest by incapacitating episodes, forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion to 120 degrees or less, abnormal gait or muscle spasm resulting in abnormal contour or ankylosis, either favorable or unfavorable, or any associated neurologic abnormalities.

2.  From February 25, 2007, to April 15, 2010, the Veteran's lumbosacral strain with idiopathic scoliosis manifested by flexion of the thoracolumbar spine to 50 degrees, but no less, but not by ankylosis of the thoracolumbar spine, either favorable or unfavorable, or any associated neurologic abnormalities.

3.  From April 16, 2010, the Veteran's lumbosacral strain with idiopathic scoliosis manifested by limitation of flexion to 15 degrees, but not by ankylosis of the thoracolumbar spine, either favorable or unfavorable, or any associated neurologic abnormalities.


CONCLUSION OF LAW

Entitlement to an initial evaluation in excess of 10 percent prior to February 25, 2007, in excess of 20 percent prior to April 16, 2010, and in excess of 40 percent since then for lumbosacral strain with idiopathic scoliosis, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235- 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

VA has obtained the Veteran's service treatment records and VA records, assisted her in obtaining evidence, afforded her physical examinations, and obtained medical opinions as to the severity of her low back disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  They adequately address the severity of her disability.   VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).
VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  A 10% rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20% rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Under Diagnostic Code 5237 the Veteran's disability is evaluated under the following General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10% evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of t he cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20% rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30% evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40% rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100% rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.
Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Facts

An April 2005 private treatment record documents a complaint of low back pain, with a history of chiropractic care a few years prior.  A history of scoliosis with occasional pain, especially in the mornings, was noted.  Scoliosis was assessed.  

Of record is a July 2005 initial evaluation report from Physiotherapy Associates.  This record documents a complained of low back symptoms after vacuuming, lifting, pushing and pulling, as well as morning stiffness.  Also noted was a history of scoliosis and right thoracic gibbus.  With respect to observations and posture, it was noted that the Veteran exhibited a slight left side shift and tenderness at the right posterior sacroiliac spine.  Stiffness was noted as was side bending to 25 degrees on the right and 5 degrees on the left.  Lower extremity deep tendon reflexes were present.  Lumbar pain was assessed at this time.  
The Veteran filed her claim in August 2005 and was shortly thereafter afforded a VA examination in November 2005.  At the time of the examination, the Veteran reported constant pain in the thoracic and lumbar spine that traveled to the hips.  She described the pain as crushing, squeezing, aching and sharp in nature, with a pain level of 6/10.  She related that her pain was elicited by activity, and relieved by medication.  She reported that during the pain she could function with medication.  She also described stiffness in the back.  She denied any incapacitation and had not lost any time from work due to the condition.  Overall, functional impairment was noted as limited range of motion.  

At the time of the examination, the Veteran appeared well-developed and well-nourished.  She was in no acute distress.  Her posture and gait were within normal limits and she did not require any assistive device to walk.  Examination of the thoracolumbar spine revealed a complaint of radiating pain to the hips on movement.  There was no muscle spasm or tenderness.  Straight leg raising was negative bilaterally.  There was no ankylosis.  Flexion was from zero to 90 degrees.  Extension was from zero to 30 degrees.  Bilateral lateral flexion was from zero to 30 degrees.  Bilateral lateral rotation was from zero to 30 degrees.  Pain was noted only at the end ranges of motion.  The examiner noted that pain had the major functional impact and that range of motion was not additionally limited by fatigue, weakness, lack of endurance and incoordination after repetitive use, although the examiner noted that they could not make such a determination without resorting to speculation.  The examiner noted no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurologic examination was normal.  X-rays showed degenerative arthritis.  The examiner assessed lumbosacral strain, with objective pain on motion.  

In November 2006, the Veteran presented at the American Lake VA Medical Center (VAMC) to establish care.  At this time, she complained of low back pain that responded to treatment with ibuprofen.  With respect to neurological symptoms, the Veteran denied any numbness, tingling, weakness, changes in speech or gait.  Her gait and station were normal in appearance and she had no guarding or limitations of movement.  Chronic low back pain was assessed.  

Of record is treatment note from the American Lakes VAMC dated February 25, 2007.  This note documents that the Veteran was referred for treatment of chronic back pain that had been unresponsive to therapy, with recommended chiropractic treatment.  At this time, she complained of constant pain with a best level of intensity of 5/10 and a worst of 8/10.  She reported aggravation with bending, lifting and twisting and that over-the-counter pain medication gave her temporary relief.  

Objective examination showed no obvious asymmetries/discomfort.  There was tenderness with examination of the right lumbar paraspinal muscles, right gluteal muscles and left hip flexor muscles.  There was also palpatory tenderness bilaterally in the lumbosacral area/sacroiliac joints, with the right side being more tender than the left and at L5, L4 and L3 in the lumbar spine.  

Flexion was to 50 degrees, with increased lumbosacral pain.  Extension was to 10 degrees, with increased lumbosacral pain.  Left lateral flexion was to 15 degrees with increased lumbosacral pain.  Right lateral flexion was to 10 degrees and did not cause any increased low back pain.  Left and right seated straight leg raising with Bechterew's were within normal limits, as were sacroiliac compression and distraction and sacral traction.  Left and right sacroiliac extension caused increased sacroiliac pain bilaterally.  Chronic lumbosacral/sacroiliac dysfunction complicated by core muscle weakness promoting low back instability was assessed.  

In March 2009 the Veteran was once again afforded a VA examination.  At this time, the Veteran complained of stiffness, loss of bladder control and loss of bowel control, as well as decreased mobility.  She denied any numbness, but did report constant low back pain that traveled to the hips.  She described the pain as 7/10, and elicited by physical activity, relieved by rest and NSAIDs.  She was able to function with her pain without medication and wore special shoes.  She denied any incapacitation.  She complained that she was not able to do many daily activities, like laundry, vacuuming and such due to pain and decreased range of motion. 

Physical examination showed that the Veteran's posture was within normal limits, as was her gait.  She required no assistive devices to walk.  Examination revealed no evidence of radiating pain on movement.  There was no muscle spasm or tenderness.  Straight leg raising was negative bilaterally.  There was no ankylosis.  Flexion was to 75 degrees, with pain at 60 degrees.  Extension was to 30 degrees, with pain at that end range of motion.  Bilateral lateral flexion was to 30 degrees, with pain at that end range.  Bilateral lateral rotation was to 30 degrees, with pain at that end range.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine showed a normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There were no signs of lumbar intervertebral disc syndrome (IVDS).  Neurological examination was normal.  Lumbosacral strain was assessed.  

It is noted that the March 2009 VA examination also addressed interstitial cystitis with polyuria and urinary leakage and colitis (irritable bowel syndrome).  In this regard, these conditions caused, inter alia, urinary urgency, frequency and leakage and bowel dysfunction, respectively.  A history of idiopathic scoliosis was noted, as well.  

In October 2009 the Veteran testified before the Board.  At this time, she testified as to having constant pain in her low back from her tailbone to the middle of her back that would radiate through her hips to her thighs.  She reported difficulty with activities of daily living, as well as morning stiffness in her back.  She expressed her reservations about her latest VA examination.  

On April 16, 2010, the Veteran was afforded another VA examination.  At this time, the Veteran complained of diminished range of motion and increased stiffness with constant pain flaring up to 6-10/10 associated with variable degrees of additional limitation of motion depending on the degree of pain and spasm, with all movements being painful.  She denied any weakness, fatigue or incoordination.  She described lack of endurance due to pain.  She related that she could not work as a social worker because of her back and that performing her activities of daily living were difficult because of problems with bending and twisting.  She reported relief with Motrin 800 mg.  She had no incapacitating episodes and used no assistive devices.  She had no bower or bladder incontinence and no neoplasm, hospitalization or surgery related to the low back.  

Physical examination showed that the Veteran moved very slowly because jarring movements would flare-up her pain.  Flexion was from zero to 15 degrees.  Extension was from zero to 10 degrees.  Right lateral flexion was to 5 degrees.  Left lateral flexion was to 15 degrees.  Right and left rotation were each to 5 degrees.  All movements were painful with marked spasms, and all paraspinous muscles, soft tissues and bony areas of the thoracolumbar spine were tender.  Strength was 4/5 due to pain.  She had no incoordination, but repetitive motion increased pain and spasm with all degrees of movement, but if performed slowly, did not further limit range of motion.  Neurologic testing was normal and although straight leg raising caused pain at 45 degrees, no sciatica or extension of pain upwards was found.  The examiner assessed thoracolumbar degenerative disease.  

Analysis

Initially the Board notes that the rating criteria pertaining to intervertebral disc syndrome (IVDS) are inapplicable to this case.  At no point has the evidence shown that the Veteran has IVDS or manifested symptoms compatible therewith.  See Bierman v. Brown, 6 Vet. App. 125, 126 (1994) (citing THE MERCK MANUAL at 1515, (16th ed. 1992)).  Moreover, no evidence discloses, and the Veteran does not assert, that he was prescribed bed rest and treatment by a physician, a necessary predicate for consideration of these criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

In order to establish an evaluation of 20 percent, the evidence thus must establish that forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or ankylosis.  In this regard, the Board notes that the Veteran's spine has demonstrated idiopathic scoliosis throughout the applicable period.  Nevertheless, a 20 percent evaluation is clearly not warranted for this as the Veteran's scoliosis has not been attributed to muscle spasm or guarding.  Indeed, "idiopathic" is defined as "[d]enoting a disease of unknown cause."  See Stedman's Medical Dictionary 848 (26th ed. 1995).  

Otherwise, the Board notes that a review of the evidence does not objectively demonstrate the criteria warranting a 20 percent evaluation until the February 25, 2007, VA note.  This note documents that flexion of the thoracolumbar spine was limited to 50 degrees, with consideration of pain.  Neither this note, nor any other evidence prior to this date, demonstrates flexion to 30 degrees or less or ankylosis, which has been ruled out.  Accordingly, effective February 25, 2007, but no earlier, a 20 percent evaluation is warranted.  Fenderson, supra.  

Thus, in order to warrant an evaluation in excess of 20 percent from February 25, 2007, and on, the evidence must establish forward flexion of the thoracolumbar spine to 30 degrees or less, or either favorable or unfavorable ankylosis.  Obviously, a higher evaluation is not warranted for ankylosis, either favorable or unfavorable, as ankylosis has not been demonstrated and specifically ruled out.  A review of the record does not disclose limitation of the thoracolumbar spine to 30 degrees or less until the April 10, 2010, VA examination, which notably showed flexion to 15 degrees.  Indeed, forward flexion was well in excess of 30 degrees on prior VA examination.  See March 2009 VA examination report.  Accordingly, a 40 percent evaluation is warranted effective April 10, 2010, but no earlier, and an evaluation in excess thereof is denied in the absence of any showing of ankylosis.  Fenderson, supra. 

The Board has also considered whether the Veteran is entitled to separate evaluations for any associated objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243, Note (1).  In this regard, repeated VA examination has not objectively revealed any neurologic problems attributable to her lumbar spine disability; indeed, neurologic testing was normal on every occasion and her bowel and bladder problems have been attributed to her service-connected interstitial cystitis and irritable bowel syndrome.  No evidence of record otherwise demonstrates any associated neurologic abnormalities and despite the Veteran's assertions no otherwise competent evidence has shown any associated neurologic abnormalities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Accordingly, a separate evaluation is not warranted in this regard.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  The Board believes that a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of the disability based upon limitation of motion of the thoracolumbar spine and practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disability. 

In short, there is nothing in the record to indicate that the service-connected lumbosacral strain with idiopathic scoliosis present an unusual disability picture so as to warrant consideration of an extraschedular evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent prior to February 25, 2007, in excess of 20 percent prior to April 16, 2010, and in excess of 40 percent since then, for lumbosacral strain with idiopathic scoliosis, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


